                            IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF OREGON

                                     PORTLAND DIVISION




KONNI M. OWENS,                                               Case No. 3:17-cv-00639-SB

               Plaintiff,

       v.

U.S. DEPARTMENT OF THE TREASURY,                              ORDER
INTERNAL REVENUE SERVICE, et al.,

               Defendants.



HERNÁNDEZ, District Judge:

       Magistrate Judge Beckerman issued a Findings and Recommendation [73] on November

9, 2018, in which she recommends the Court grant the Defendants’ Motion to Dismiss [71]

Plaintiff’s Amended Complaint [65]. The matter is now before the Court pursuant to 28 U.S.C. §

636(b)(1) and Federal Rule of Civil Procedure 72(b).

       Because no objections to the Magistrate Judge’s Findings and Recommendation were

timely filed, the Court is relieved of its obligation to review the record de novo. United States v.


1 - ORDER
Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc); see also United States v.

Bernhardt, 840 F.2d 1441, 1444 (9th Cir. 1988) (de novo review required only for portions of

Magistrate Judge’s report to which objections have been made). Having reviewed the legal

principles de novo, the Court finds no error.

                                          CONCLUSION

       The Court adopts Magistrate Judge Beckerman’s Findings and Recommendation [73].

Therefore, Defendants’ Motion to Dismiss [71] is GRANTED. Accordingly, Plaintiff’s

Amended Complaint [65] is dismissed without leave to amend, but without prejudice to re-filing

a new case in the event Plaintiff is able to exhaust any of her claims alleged therein.

       IT IS SO ORDERED.

       DATED this           day of ____________________, 2019.




                                                      MARCO A. HERNÁNDEZ
                                                      United States District Judge




2 - ORDER
